IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-31292
                           Summary Calendar



SABRINA PARKS,

                                           Plaintiff-Appellant,

versus

JOHNNIE JONES, Warden;
ATTORNEY GENERAL STATE
OF LOUISIANA, RICHARD IEYOUB,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 95-CV-1127-K
                        - - - - - - - - - -
                         February 12, 1998
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Sabrina Parks, Louisiana prisoner # 94857, argues that the

district court erred in denying her habeas corpus application in

which she alleged that she was denied the effective assistance of

counsel; her jury was illegally impaneled; and that she was

coerced into giving a confession and advising authorities of the

location of the murder weapon.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-31292
                                -2-

     We have reviewed the record, including the state-court

record, and the briefs of the parties, and affirm the denial of

the habeas application substantially for the reasons stated by

the district court.   See Parks v. Jones, No. 95-CB-1127-K (E.D.

La. Oct. 28, 1996).

     AFFIRMED.